Case: 15-50620      Document: 00513238001         Page: 1    Date Filed: 10/20/2015




           IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                                  ___________________                United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 15-50620                           FILED
                                  ___________________                 October 20, 2015
                                                                       Lyle W. Cayce
In re: MARCO ANTONIO ALFEREZ,                                               Clerk

              Movant



                               ________________________

                          Motion for an order authorizing
                      the United States District Court for the
                       Western District of Texas to consider
                       a successive 28 U.S.C. § 2255 motion
                             ________________________

Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM: *
       Marco Antonio Alferez, federal prisoner # 66514-280, pleaded guilty
pursuant to a plea agreement to one count of sexual exploitation of a child in
violation of 18 U.S.C. § 2251, and one count of distribution of material involving
the sexual exploitation of children in violation of 18 U.S.C. § 2252. Following
the failure of his initial 28 U.S.C. § 2255 motion, he now seeks authorization
to file a successive § 2255 motion to challenge his convictions.                      Although


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50620    Document: 00513238001     Page: 2   Date Filed: 10/20/2015


                                 No. 15-50620

Alferez’s brief is not entirely clear on this point, if granted authorization,
Alferez apparently intends to argue in his successive petition that the
Government violated his right against unreasonable searches and seizures
under the Fourth Amendment and also that the Government withheld
exculpatory evidence in violation of the Fifth Amendment and Brady v.
Maryland, 373 U.S. 83 (1963).
      This court may authorize the filing of a second or successive § 2255
motion only if the movant makes a prima facie showing that his claims rely on
either (1) “newly discovered evidence that, if proved and viewed in the light of
the evidence as a whole, would be sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found the movant guilty of
the offense” or (2) “a new rule of constitutional law, made retroactive to cases
on collateral review by the Supreme Court, that was previously unavailable.”
§ 2255(h). Alferez does not rely on a new rule of constitutional law. Instead,
he argues that “newly discovered evidence” uncovered in the course of a related
Texas criminal proceeding “establish[es] by clear and convincing evidence that
no reasonable factfinder would have found [him] guilty” of knowingly
distributing child pornography in violation of 18 U.S.C. § 2252. Upon careful
review of Alferez’s arguments and pertinent authorities, we conclude that
Alferez has not made the required showing.
      Accordingly, IT IS ORDERED that Alferez’s motion for authorization to
file a successive § 2255 petition is DENIED.




                                       2